Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 1-22 are currently pending and are addressed below.

Response to Amendment
The amendment filed 08/08/2022 has been entered. Claims 1-22 are currently pending. The previous 35 USC 112 rejection is overcome by Applicant’s amendments and comments.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 17 have been considered but are moot because the arguments do not apply to the combination of references and/or rationale being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 22, the newly recited claim limitation refers to a deleted limitation of claim 1 in the preamble, which renders the scope and antecedent basis unclear. Additionally, the aspect of the previously presented claim 1 “providing, to the user device, the learned parameter values and a base control policy for the demonstration subtask” which “comprises” the newly recited claim limitation does not appear to be clearly linked the new limitations, conceptually, or in the originally filed specification. This issue further raises potential new matter issues under 35 USC 112(a).
In other words, the instant specification does not provide support clearly linking the “providing…” to the user device and the “combining of the subcommands”. It is unclear and indistinct how these different aspects of the original disclosure form a coherent limitation, 112(a) issues notwithstanding.

In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2021/0379758) in view of Kalouche (US 2021/0205986) or alternately in view of Matsunaga et al. (US 2022/0234495).

Regarding claim 1:
Chu teaches a method performed by one or more computers, the method comprising: 
receiving, from a user device by a skill template distribution system, a selection of an available skill template (user selects a model via user interface, see at least ¶0120-0123, ¶0133); 
generating a collection of local demonstration data by an online execution system while monitoring a demonstration subtask of the skill template being demonstrated on one or more robots in a robot facility (see at least ¶00167-0169); 
providing, by the skill template distribution system to the user device, a skill template, wherein the skill template comprises information representing a state machine of one or more tasks, and wherein the skill template specifies which of the one or more tasks are demonstration subtasks requiring local demonstration data (interactive learning template, see at least ¶0165-0166, 0169); 
training a machine learning model for the demonstration subtask using the local demonstration data to generate learned parameter values (see at least ¶0052, ¶0093, ¶0124); and 
providing to the online execution system the learned parameter values and a base control policy for the demonstration subtask (see at least ¶0168-0169).
Chu further teaches the system comprising a user interface for interacting and verifying training data and models (see at least ¶0139, ¶0172, ¶0192).
Chu doesn’t explicitly teach a cloud-based training system performing the training.
The Examiner notes that it was well-known at the time of the invention to offload processing tasks, including machine learning tasks to other devices such as servers and cloud systems with additional resources.
For example, Kalouche teaches a system and method of imitation learning for a plurality of robots wherein a processing server processes data collected from operator system and robotic systems by executing a machine learning algorithm (see at least column 8, lines 31-50). Alternately, Matsunaga teaches a system and method of imitation learning for a robot (autonomous mobile object) wherein a learning device may be optionally located on the robot or operated on a cloud server (see at least ¶0063).
Therefore, it would have been obvious to one of ordinary skill at the time of filing of the invention to modify the robotic imitation learning system and method as taught by Chu with a cloud-based learning system as taught by Kalouche or Matsunaga in order to take advantage of greater processing and storage resources commonly available on such platforms.


Regarding claim 2:
Chu teaches the limitations as in claim 1. Chu teaches the robotic device prompting a user to select a model. Chu does not explicitly teach the user requesting available models. 
It would have been an obvious matter of design choice to one of ordinary skill in the art at the time of the invention, to allow a user to initiate model selection of a model or template in order to allow an operator to begin training the robot in a task without requiring the robot to request user input.

Regarding claim 3:
Chu teaches the limitations as in claim 2 above. Chu does not explicitly teach specifying a particular robot type or model. Chu does further teach a network of a plurality of robotic devices and computing devices (see at least Fig. 1, ¶0059-0060).
It would have been obvious to one of ordinary skill at the time of the invention, that in implementing the method as taught by Chu on the network of robotic devices as taught by Chu, some selection of the particular robot would occur in order to properly identify which robot the user would like to train.

Regarding claim 4:
Chu further teaches receiving, from a skill template developer, a new skill template generated by the skill template developer the new skill template specifying a state machine having one or more non-demonstration subtasks that do not require adaptation before being executed in an operating environment (see at least ¶00165-00168); and 
adding the new skill template to a collection of available skills, wherein the selection of the available skill template comprises a selection of the new skill template generated by the skill template developer (see at least ¶0169-0170).

Regarding claim 5:
Chu further teaches wherein the skill template developer is an entity that is unaffiliated with the skill template distribution system or an organization owning the user device (see at least ¶0169).

Regarding claim 6:
Chu further teaches 6. The method of claim 1, wherein the user device is located in a facility having a robot, and wherein the local demonstration data is data that was captured by demonstrating to the robot how to perform demonstration subtasks of the selected skill template (see at least ¶0052).

Regarding claim 7:
Chu further teaches wherein training the skill template is performed in a training system that is unaffiliated with the facility having the robot (see at least ¶0169).

Regarding claim 8:
Chu further teaches wherein the base control policy is generated by the training system that is unaffiliated with the facility having the robot  (see at least ¶0169).

Regarding claim 21:
Chu further teaches wherein training, by the separate cloud-based training system using the local demonstration data generated by the online execution system monitoring the one or more robots in the robot facility, a machine learning model for the demonstration subtask to generate learned parameter values comprises: combining into a single task state representation data from multiple sensors (see at least ¶0010, ¶0070).

Regarding claim 22:
Chu teaches the limitations as in claim 1 above.
Chu further teaches the system comprising a user interface for interacting and verifying training data and models (see at least ¶0139, ¶0172, ¶0192).
Chu doesn’t explicitly say the parameter values and control policy are provided to a user.
It would have been an obvious matter of design choice to one of ordinary skill in the art at the time of the invention to modify the robot training system and method as taught by Chu by providing the parameter values and control policy on the user interface in order to verify training data and modify if necessary. 
Chu further teaches combining subcommands to generate a single robot command to be executed by the robot (generating skills from movement data, see at least ¶0164-0169).

Regarding claims 9-20, Chu teaches a system and computer readable medium performing the method as in claims 1-8 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Rink/Primary Examiner, Art Unit 3664